Title: From George Washington to Landon Carter, 17 October 1796
From: Washington, George
To: Carter, Landon


                        
                            Sir, 
                            Mount Vernon 17th Oct. 1796
                        
                        The letter with which you have favoured me, dated the 28th Ulto, came duly to
                            hand.
                        A few months more, will put an end to my political existence, and place me in
                            the shades of Mount Vernon under my Vine & Fig-tree; where, at all times, I should be
                            glad to see you.
                        It is true (as you have heard) that to be a cultivator of Land, has been my
                            favourite amusement; but it is equally true, that I have made very little proficiency in
                            acquiring knowledge either in the principles, or practice of Husbandry.
                        My employments, through life, have been so diversified, my absences from home
                            have been so frequent, and so long at a time, as to have prevented me from bestowing the
                            attention, and from making the experiments which are necessary to establish facts in the
                            Science of Agriculture. And now, though I may amuse myself in that way for the short time I
                            may remain on this Theatre, it is too late in the day for me to
                            commence a scientific course of Experiments.
                         
                        Your thoughts on the mode of cultivating Indian corn, appear to me, to be
                            founded in reason; and a judicious management of the soil, for different purposes, is as
                            highly interesting to, as it has hitherto been neglected by, the People of this Country; to
                            the consequent destruction of much valuable land. How to restore it to its original
                            fruitfulness; and to increase the means by Stercoraries &ca to preserve it in that,
                            or an improving state; what rotation in crops is best adapted to soils, of different
                            qualities, in order to keep our fields in health and vigour, & at the sametime to
                            derive immediate profit from them, are the great desiderata of
                            the Husbandman. It is what the People of the interior parts of our country must come to
                            soon, or emigrate to the exterior parts of it for subsistence on more productive Soil.
                        Nothing has contributed, nor will any thing contribute more, to effect these
                            desirable purposes than the establishment of Agricultural Societies in this, as they have
                            been in other countries; that the Community may derive advantages from the experiments and
                            discoveries of the more intelligent; communicated through such channels.
                        Besides the numerous local Societies which are to be found in all parts of
                            Great Britain & Ireland, a National one is now established under the auspices of the
                            government of those countries; which will, I conceive, be found among the most useful
                            & beneficial institutions in them, if it is prosecuted with as much assiduity as it has
                            commenced, under Presidency of Sir Jno. Sinclair. I shall always feel my self obliged by your
                            communicating any useful discovery in Agriculture; and for the favourable sentiments you
                            have been pleased to express for me, I pray you to accept the thanks of Sir; Your most Obedt
                            and Very Hble Servant
                        
                            Go: Washington
                            
                        
                    